IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MELISSA DEAN, INDIVIDUALLY AND AS             : No. 657 MAL 2018
CO-ADMINISTRATOR OF THE ESTATE                :
OF ANDREW E. JOHNSON AND                      :
CLIFTON EDWARD JOHNSON,                       : Petition for Allowance of Appeal from
INDIVIDUALLY AND AS CO-                       : the Order of the Superior Court
ADMINISTRATOR OF THE ESTATE OF                :
ANDREW E. JOHNSON,                            :
                                              :
                    Petitioners               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
BOWLING GREEN-BRANDYWINE, CRC                 :
HEALTH GROUP, INC. (AND/OR) D/B/A             :
CRC HEALTH GROUP, MOHAMMAD ALI                :
KHAN, M.D., ASIM KHURSHID RANA,               :
M.D., JENNERSVILLE REGIONAL                   :
HOSPITAL, JAMES DUNCKLEE, M.D.,               :
JENNIFER M. PLUMB M.D., SOUTHERN              :
CHESTER COUNTY EMERGENCY                      :
ROOM ASSOCIATES, P.C.,                        :
                                              :
                    Respondents               :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of March, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      a.    Whether the Superior Court, in reviewing a nonsuit, properly applied the
            provisions of the Mental Health Procedures Act (“MHPA”) and the evidence
            in the light most favorable to the plaintiffs in granting limited immunity to a
            drug addiction treatment facility and its physicians where the individual who
     died while under the care of the facility was not mentally ill and did not seek
     voluntary inpatient treatment for a mental illness.

b.   Whether the Superior Court properly applied fundamental notions of due
     process and the provisions of the Mental Health Procedures Act (“MHPA”)
     to an individual who did not give consent to voluntary treatment under the
     MHPA.




                           [657 MAL 2018] - 2